The offense is transporting intoxicating liquor; the punishment, confinement in the penitentiary for five years.
The caption fails to show the date of the adjournment of the trial court. Under the decisions of this court the appeal must be dismissed. Howle v. State, 43 S.W.2d 594.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.